DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 06/08/2021.
Claims 1-5 have been cancelled.
Claims 45-60 new claims have been added.
Claims 6-9 and 45-60 are pending and presented for examination.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 rejected under 35 U.S.C. 103 as being unpatentable over Mya S Thu et al. (Nature Medicine, 18(3), 473-468, 2012) in view of Hugo Groult et al. (Biomacromolecules, 18, 3156-3167, 2017) and Mathiowitz et al. (US 7,029,700) are maintained for reasons of record in the previous office action filed on 12/08/2020.
Applicants arguments filed on 06/08/2021 have been fully considered but they are not persuasive. Applicant argues that a composition comprising nanoparticles comprised of heparin, protamine, and an iron-based imaging agent, and wherein the composition comprises no or substantially no unbound heparin, protamine, or iron-based imaging agent,” would not have been obvious under § 103 rejection. This argument is not persuasive since the "wherein" clause recited in the instant claim 6 only represents an intended result which does not state any distinct definition of any of the claimed limitations such as to differentiate the claimed composition from the composition recited in the application claim. Since it is of no significance to the structure of the composition, the intended result is of no significance in claim construction. Thus, the instant claims and the patent claims are obvious variants.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02(11). In the instant case, nanocomplexes of ferinoxytol heparin and protamine .

Claims 45-60 are rejected under 35 U.S.C. 103 as being unpatentable over Mya S Thu et al. (Nature Medicine, 18(3), 463-467, 2012) in view of Mathiowitz et al. (US 7,029,700) and Medarova et al. (US 2014/0241996).
Mya discloses a straightforward magnetic cell labeling by administering a combination of ferumoxytol, heparin and protamine (HPF) to form self-assembling nanocomplexes that effectively label cells for in vivo magnetic resonance imaging (abstract). Combining heparin, protamine and ferumoxytol results in the formation of a self-assembling nanocomplex that was characterized and used to label stem cells or immune cells for MRI (page 464). The HPF nanocomplexes show ferumoxytol as electron-dense iron nanoparticles of approximately 150-200 nm in diameter (Fig. 1b,c) and average iron content per cell 2.12+ 0.11 pg (page 465). Heparin, protamine and ferumoxytol are routinely used for specific clinical indications and the HPF nanocomplexes have similar biochemical properties to SPIONs, which have been shown to label cells and biodegrade through the iron metabolic pathway. Additional disclosure includes that one of the main advantages of complexing ferumoxytol with heparin and protamine to label cells is that these drugs are used clinically; therefore, extensive safety testing of the drugs should not be necessary, and the time required for evaluating HPF for an investigative new drug application should be shortened.

With respect to lyophilized or frozen composition, Mathiowitz discloses an improved method for making dry, micronized particles of agents, e.g., drugs or other molecules (abstract). The process includes, dissolving the drug material in an effective amount of a solvent, to form a solution; dissolving or dispersing the agent in the solution to form a mixture; freezing the mixture; and drying by vacuum the mixture to form dry micronized particles of an agent or drug. The micronization in this process occurs directly in a macromolecular matrix and hardening of the particles of agent by solvent removal takes place by lyophilization of the bulk matrix, which stabilizes the drug particles during hardening and prevents coalescence, thereby resulting in smaller final drug particles.
Medarova discloses a pharmaceutical composition of therapeutic nanoparticles containing a polymer coating and a covalently-linked inhibitory nucleic acid and method of using the therapeutic nanoparticles (abstract). 
In some implementations, the therapeutic nanoparticle further contains a covalently-linked fluorophore (e.g., a fluorophore that absorbs near-infrared light) (0008). In some embodiments, a therapeutic nanoparticle can contain, in part, a core of containing a polymer (e.g., poly(lactic-co-glycolic acid)(0066). Alternatively, polymer-coated magnetic material can be obtained commercially that meets the starting requirements of size. For example, commercially available ultrasmall superparamagnetic iron oxide nanoparticles include NC100150 Injection (Nycomed Amersham, Amersham Health) and Ferumoxytol (AMAG Pharmaceuticals, Inc.)(0073). The therapeutic 
It would have been obvious to one of ordinary skill in the art at the invention to incorporate the method of lyophilization of composition into Mya’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because lyophilization process stabilizes the drug particles during hardening and prevents coalescence, thereby resulting in smaller final drug particles and reasonably would have expected success because the process yields microparticles having well defined, predictable properties, which is particularly critical in drug delivery applications.
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate contrast agent into Mya’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Medarova teaches . 


Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618